
	

115 S461 IS: Faith-Based Community Center Protection Act
U.S. Senate
2017-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 461
		IN THE SENATE OF THE UNITED STATES
		
			February 27, 2017
			Mr. Heinrich (for himself and Mr. Heller) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To allow Homeland Security Grant Program funds to be used to safeguard faith-based community
			 centers across the United States, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Faith-Based Community Center Protection Act.
 2.Amendment to Homeland Security Grant ProgramTitle XX of the Homeland Security Act of 2002 (6 U.S.C. 601 et seq.) is amended— (1)in section 2001 (6 U.S.C. 601)—
 (A)by redesignating paragraphs (6) through (14) as paragraphs (7) through (15), respectively; and (B)by inserting after paragraph (5) the following:
					
 (6)Faith-based community centerThe term faith-based community center means a facility operated by a nonprofit faith-based community organization for the provision of recreational, social, or education services to the general public.; and
 (2)in section 2008 (6 U.S.C. 609)— (A)in subsection (a)—
 (i)in paragraph (13), by striking and at the end; (ii)by redesignating paragraph (14) as paragraph (15); and
 (iii)by inserting after paragraph (13) the following:  (14)protecting a faith-based community center or vulnerable populations, including children or the elderly; and; and
 (B)by adding at the end the following:  (g)Protection of faith-Based community centers and vulnerable populations (1)Allocation of grant fundsOf the total amount authorized to be appropriated under paragraph (3) for grants awarded for the purpose described in subsection (a)(14), the Administrator shall award—
 (A)50 percent for the protection of faith-based community centers and vulnerable populations in communities with a population of not more than 1,000,000 individuals, as determined by the latest available decennial census; and
 (B)50 percent for the protection of faith-based community centers in communities and vulnerable populations with a population of more than 1,000,000 individuals, as determined by the latest available decennial census.
								(2)Federal share
 (A)In generalThe Federal share of a grant awarded for the purpose described in subsection (a)(14) may not exceed 50 percent of the total cost of a project and the non-Federal share.
 (B)Method of paymentThe non-Federal share of project costs under a grant awarded for the purpose described in subsection (a)(14) may be paid in cash or in-kind from a grantee or a nonprofit entity involved with the project.
 (3)Authorization of appropriationsThere are authorized to be appropriated $20,000,000 for fiscal year 2017 to the Administrator to make grants for the purpose described in subsection (a)(14)..
 3.False information and hoaxesSection 1038(a)(1)(A) of title 18, United States Code, is amended by striking 5 years and inserting 10 years. 